Quillian, Judge.
The trial court erred in sustaining the general demurrer. “Where certain conduct is alleged to be negligent, it is a juiy question whether such conduct constitutes negligence if reasonable minds might differ upon the question.” Georgia Power Co. v. Blum, 80 Ga. App. 618 (2a) (57 S. E. 2d 18). Code ■ § 68-1647 (c) provides that: “No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there, is opportunity to give such signal.” The petition alleges that the defendant’s truck stopped suddenly without warning. “It can not be said as a matter of law that the sudden and ‘violent’ stopping of the truck without the giving of proper signals was not negligence. . .” Associated Transports, Inc. v. Greeson, 94 Ga. App. 47, 49 (93 S. E. 2d 417). While it is true that the statute requires a signal if there is an opportunity, the lack of an opportunity would be a matter of defense, and not a question to- be raised on demurrer.

Judgment reversed.


Felton, C. J., and Nichols, J., concur.